

117 HR 896 IH: Dr. Li Wenliang Congressional Gold Medal Act
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 896IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Roy (for himself, Mr. Babin, Mr. Davidson, Mr. Budd, Mr. Weber of Texas, Mr. Steube, Mr. Hice of Georgia, Mr. Perry, Mr. Stewart, and Mr. Crenshaw) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo posthumously award a Congressional Gold Medal to Dr. Li Wenliang, in recognition of his efforts to save lives by drawing awareness to COVID–19 and his call for transparency in China.1.Short titleThis Act may be cited as the Dr. Li Wenliang Congressional Gold Medal Act.2.FindingsThe Congress finds the following:(1)Dr. Li Wenliang was a 34-year-old ophthalmologist in Wuhan, China, who died from the 2019 novel coronavirus (COVID–19) after he sought to draw attention to the spread of the virus despite the Chinese government’s effort to suppress him.(2)Research indicates that the first patient infected with COVID–19 exhibited symptoms in early December 2019, if not earlier.(3)In December 2019, Dr. Li Wenliang notified his colleagues in the medical community in China about the outbreak of COVID–19.(4)On January 3, 2020, after raising concerns about the spread of COVID–19, Dr. Li Wenliang and seven other doctors were detained and questioned by Chinese officials. Dr. Li Wenliang was forced to sign a statement retracting his warnings about the virus and confessing that he had spread illegal rumors.(5)Chinese government authorities played down dangers to the public for weeks as COVID–19 continued to spread, with more than 42,000 confirmed cases in China alone and at least 1,000 deaths reported as of February 11, 2020.(6)Dr. Li Wenliang continued to work at Wuhan Central Hospital despite his knowledge of the outbreak, and appears to have been infected himself with COVID–19 after coming in contact with a patient he was treating.(7)In February 2020, in the hospital where he worked, Dr. Li Wenliang died after contracting COVID–19.(8)Before his death, Dr. Li Wenliang stated, If the officials had disclosed information about the epidemic earlier, I think it would have been a lot better. There should be more openness and transparency..(9)The people of China expressed their grief and anger on social media after the death of Dr. Li Wenliang with the phrase I want freedom of speech, which was quickly censored by the Government of the People’s Republic of China.(10)The Chinese government inflicted incalculable damage on their own people and the rest of the world by trying to extinguish the news of the COVID–19 rather than mobilize global efforts to battle it.(11)Awarding Dr. Li Wenliang the Congressional Gold Medal, would not only recognize his bold actions to draw attention to the spread of COVID–19, but call global attention to China’s lack of transparency and censorship of speech.3.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration of Dr. Li Wenliang’s efforts to save lives by drawing awareness to COVID–19 and his call for transparency in China. (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian Institution(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution shall make the gold medal received under paragraph (1) available for display elsewhere, particularly at appropriate locations dedicated to preserving the history of the Chinese pro-democracy movement.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.5.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.